Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention pertains to a controlling method for a memory system.
The claimed invention (claim 1 as representative of the independent claims) recites in part:
“…a circuit configured to: 
generate a plurality of error detection codes to detect an error in a plurality of data items, respectively; 
generate a plurality of first error correction codes to correct an error in a plurality of first data blocks, respectively, each of the plurality of first data blocks including one of the plurality of data items and one of the plurality of error detection codes corresponding thereto; 
generate a second error correction code to correct an error in a second data block, the second data block including at least a part of each of the plurality of first data blocks; and 
write the plurality of data items, the plurality of error detection codes, the plurality of first error correction codes, and the second error correction code into the nonvolatile memory.”
The prior arts of record (Hong et al. U.S. Publication 2008/0163023 as an example of such prior arts) teach an ECC controller of a flash memory device which stores an M-bit data (M being a positive integer equal to or greater than 2) comprises a first ECC block which generates a first ECC data from a program data to be stored in the flash memory device according to a first error correcting method and a second ECC block which generates a second ECC data from the first ECC data and the program data output from the first ECC block according to a second error correcting method, the program data, the first ECC data, and the second ECC data being stored in the flash memory device. But fail to teach the specifics of the current claims.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815.  The examiner can normally be reached on Monday - Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111




	/CYNTHIA BRITT/           Primary Examiner, Art Unit 2111